Virgin, J.
Whether or not a writ of certiorari shall issue to bring up and quash the irregular proceedings of county commissioners in matters within their jurisdiction, rests wholly in the discretion of this court.
In such cases the writ will not be granted on account of mere technical objections to the record, when substantial justice does not require it. If, however, the case shows that the commis; sioners had no jurisdiction of the particular matter, their adjudication thereon would be without the authority of law; and the party affected thereby has the right to have the record quashed on proper proceedings.
No person is entitled to apply to the county commissioners for an abatement of his tax, unless, after due notice, he brought into the assessors a true and perfect list of his taxable estate, or makes it appear to the commissioners that he was unable to do so. R. S., c. 6, §§ 65, 66. Lambard v. Co. Commissioners, 53 Maine, 505, 507.
In the case at bar, the application of the tax-payer contained no allegation of these jurisdictional facts; and there is no pretense that he did “bring in” his list or that he was unable to do so. If they had existed, but were omitted from the record, the commissioners could have amended the record. Dresden v. Co. Com., 62 Maine, 365. Then it would appear that no defect in fact existed, and therefore that no injustice by reason thereof was suffered. Writ of certiorari to issue.
AppletoN, C. J., WaltoN, Daheorth, Peters and Libbey, JJ., concurred.